Citation Nr: 0736583	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  03-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lung disorder as 
secondary to asbestos and mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to October 
1952.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a September 2007 Court Order that vacated the April 
2006 Board decision that previously denied the benefits 
sought on appeal and remanded the issue to the Board.  This 
matter was originally on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

In an April 2006 decision, the Board denied the veteran's 
claim for entitlement to service connection for a lung 
disorder as secondary to asbestos and mustard gas exposure.  
The veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court) and, the veteran, through 
his representative, and the Secretary of Veterans Affairs 
submitted a Joint Motion for Remand in September 2007.  In a 
September 2007 Order, the Court granted the motion, vacated 
the portion of the April 2006 Board decision that denied the 
veteran's claim for a lung disorder, and remanded the case to 
the Board for further development and readjudication 
consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The September 2007 Joint Motion for Remand notes that VA did 
not meet its duty to assist the veteran prior to rendering 
its April 2006 decision that denied his claim of service 
connection for a lung disorder.  In particular, the September 
2007 Joint Motion for Remand directs the Board to remand this 
case so that the RO may contact the Central Office's 
Compensation and Pension Services manager assigned to 
chemical and biological issues to determine if the veteran 
was in fact exposed to mustard gas.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Central 
Office's Compensation and Pension Services 
manager assigned to chemical and 
biological issues to determine if the 
veteran was in fact exposed to mustard 
gas.

2.  After any additional notification 
and/or development that the RO deems 
necessary, the RO should readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



